Per Curiam. When the defendant returned to the premises in question, he found the plaintiff’s vendor in the peaceable possession through his agent, Roberts, who forbade his entry. Through threats, which amounted to force, he entered into possession. The remedy adopted in this'suit was designed to protect the actual possession whether right or wrong. Johnson v. West, 41 Ark., 540. Whatever the defendant’s rights under his contract of lease may be, he can not litigate them in this action. The first instruction given at the instance of the defendant was erroneous, and the judgment must be reversed and the cause remanded for a new trial.